Per Curiam.;
There is no gróytn.d upon,which this action can be sustained. The defendant-cannot be charged with any fraudulent misrepresentation with respect to the value of the stock. - The receipt given by him, to the plaintiff, for the money, is. fairly to be 'understood: as stating that thirty-five dollars 'had' béen paid uplon'each share.. But the manner in which this payment Jhad been 'made: was known to the 'plaintiffs before he purchased the stock, according to’.the.testimony of Monell, who swears that he informed, the plaintiff .how the stock account of *395the defendant was settled up and paid, by the allowance of fourteen per cent, upon the money paid in : and by the books of the company the defendant stood credited with 35 dollars paid upon each share. If the plaintiff was, therefore, acquainted with the situation of this stock, and the manner in which the 35 dollars had been paid up, he was as competent to judge of the legal effect and operation of such payment as the defendant. He was not misled as to facts, and there can be no reason why the defendant should take upon himself the risk of any subsequent order of the directors. Whether they had a right to pass the resolution for crediting the stockholders with 14 per cent, upon the money paid in, or whether, after having done so, they had a right to rescind that resolution, are questions with which the defendant has no concern; that is a matter between tbe plaintiff and the directors. The plaintiff purchased the stock with his eyes open, knowing as much, with respect to the stock, as the defendant did. There is no evidence to warrant any charge of fraud or deception practised by the defendant; nor is there any warranty with respect to the stock. There is, therefore, no principle upon which the defendant can be made responsible for the loss upon the stock. Judgment must, accordingly, be for the defendant.
Judgment for the defendant.